DETAILED ACTION
Claim Objections
Claim 14 is objected to because of the following informalities:  “upper left corner” lacks an article. “The origin of coordinates” lacks antecedent basis. “The printer” lacks antecedent basis. “The lower part of the printer” lacks antecedent basis. “The mechanical arm of the printer” lacks antecedent basis. Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  “the lowering speed,” “the mechanical arm,” “the printing speed,” “the frequency” and “the printing voltahe” lack antecedent basis Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is still not understood what the claim is intended to mean. That is, the claim seems to imply alternatives with the word “if.” Correction is required.  

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the mechanical arm” but it is not clear as to what this origin is intended to refer. Correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-10, 12, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (2019/0129252) in view of Krauss et al. (8,920,766) and Jang et al. (2016/0070136).

 	Regarding claim 1, Srivastava teaches a method for preparing a fluorescent polarizing film based on directional arrangement of quantum rods, wherein quantum rods are directionally arranged to prepare a fluorescent film having polarization performance, the method comprising: 
a quantum-rod ink (see claim 4) is directly printed on a substrate (see claim 1) according to a preset pattern by using an ink-jet printing method to obtain a fluorescent film (Abstract, QREF) with the quantum rods being arranged directionally (see fig. 5),

Srivastava does not teach wherein a quantum rod material for preparing the quantum-rod ink comprises a CdSe/CdS quantum rod material prepared from a core-shell coated material having CdSe as a core and CdS as a shell material. Krauss teaches this (Krauss, see figs. 1, 12). It would have been obvious to one of ordinary skill in the art at the time of invention to use quantum rods of the composition disclosed by Krauss in the method disclosed by Srivastava because doing so would amount to combining prior art elements according to known methods to yield predictable results. In other words, while Srivastava discloses a method for preparing a polarized film, it does not disclose the materials use to make up the quantum rods, and thus it would have been obvious to look to Krauss for such a disclosure. 


Regarding claim 8, Srivastava in view of Krauss and Jang teaches the preparation method according to claim 1, wherein the quantum-rod ink has a concentration of 0.2-2000 mg if quantum rod material per mL of solvent of the quantum-rod ink (see 112 rejection). Further, not that according to MPEP 2144.05, where the general conditions of a claim are known in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. Here, all conditions of the claim are present in the art except for what appears to be a broad  range of concentrations. Claiming this broad range is not inventive.  	Regarding claim 9, Srivastava in view of Krauss and Jang teaches the preparation method according to claim 1, wherein the solvent of the quantum-rod ink is and a combination thereof 

Regarding claim 12, Srivastava in view of Krauss and Jang teaches the preparation method according to claim 10, wherein the concentration of the additive in the quantum-rod ink is 0-50% (Srivastava, [0028]).
 	Regarding claim 15, Srivastava in view of Krauss and Jang teaches the preparation method according to claim 1, wherein the substrate is any one selected from the group consisting of a common glass, an ITO conductive glass and a polymer substrate or a device (Srivastava, [0053]). 	Regarding claim 18, Srivastava in view of Krauss and Jang teaches the preparation method according to claim 1. Srivastava in view of Krauss and Jang does not explicitly teach wherein a printing line in the preset pattern has a width greater than or equal to the bore diameter of the printing needle. However, not that according to MPEP 2144.05, where the general conditions of a claim are known in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. Here, all conditions of the claim are present in the art except for a limitation relating to a width 
 	Regarding claim 19, Srivastava in view of Krauss and Jang teaches the preparation method according to claim 1. Srivastava in view of Krauss and Jang does not explicitly teach wherein a print line spacing is 0-200 mm. However, not that according to MPEP 2144.05, where the general conditions of a claim are known in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. Here, all conditions of the claim are present in the art except for a limitation relating to a spacing of a printing line, which would have been obtainable via routine experimentation. Claiming this broad range is not inventive. 

Claims 13, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava in view of Krauss and Jang as applied to claim 1 above, and further in view of Woodward (2003/0049863).
 	Regarding claim 13, Srivastava in view of Krauss and Jang teaches the preparation method according to claim 1. Srivastava in view of Krauss and Jang does not teach wherein before printing, the quantum-rod ink is injected into a solution tray, an ink-jet printing needle is immersed into the quantum-rod ink in the solution tray, and the solution is sucked printing needle. Woodward teaches a needle for aspiring and dispensing precise amounts of fluid (Woodward, Abstract). It would have been obvious to one of ordinary skill in the art at the time of invention to use a 

Regarding claim 14, Srivastava in view of Krauss, Jang and Woodward teaches the preparation method according to claim 13. Srivastava in view of Krauss, Jang and Woodward does not explicitly teach wherein during printing, printing needle is moved to the lower part of the printer by moving the mechanical arm of the printer, then the printing needle is lowered until it contacts the surface of the printing substrate, a preset printing pattern is introduced, and printing is performed on the substrate according to the preset printing pattern (see 112 rejection).  	Regarding claim 17, Srivastava in view of Krauss, Jang and Woodward teaches the preparation method according to claim 13. Srivastava in view of Krauss, Jang and Woodward does not explicitly teach wherein the printing needle has a bore diameter of 0.05 mm-100 mm. However, not that according to MPEP 2144.05, where the general conditions of a claim are known in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. Here, all conditions of the claim are present in the art except for a limitation relating to a seemingly broad range of bore diameters, which would have been obtainable via routine experimentation. Claiming this broad range is not inventive. 
 	Regarding claim 20, Srivastava in view of Krauss, Jang and Woodward teaches the preparation method according to claim 13. Srivastava in view of Krauss, Jang and Woodward does not explicitly teach wherein wherein the lowering speed during lowering the needle is 1-5 .mu.m/s, optionally, the printing speed of the needle during printing is above 5 .mu.m/s, optionally 5 .mu.m/s-1 cm/s; optionally, the frequency of the needle during printing is 1.4-2.1 KHz; optionally, the printing voltage during printing is 0.1-18 V; optionally, when the printing is performed, the mechanical arm drives the needle to do linear motion according to the pattern. However, not that according to MPEP 2144.05, where the general conditions of a claim are known in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. Here, all conditions of the claim are present in the art except for a number of broad ranges pertaining to the operation of a needle. Claiming these ranges is not inventive. 
 	Claim 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava in view of Krauss and Jang as applied to claim 1 above, and further in view of Iwase (10,603,885).

 	Regarding claim 11, Srivastava in view of Krauss and Jang teaches the preparation method according to claim 10. Srivastava in view of Krauss and Jang does not teach wherein the additive is any one selected from the group consisting of an adhesive, a surfactant, a defoaming agent and a humectant, or a combination of at least two selected therefrom. Iwase teaches this (Iwase, col. 32, lines 63-64). It would have been obvious to add a surfactant of the type disclosed by Iwase to the solution 

	Regarding claim 16, Srivastava in view of Krauss and Jang teaches the preparation method according to claim 17. Srivastava in view of Krauss and Jang does not teach wherein the polymer substrate is a PET substrate, a PEN substrate, or a PMMA substrate. Iwase teaches this (Iwase, col. 7, lines 35-44). It would have been obvious to one of ordinary skill in the art at the time of invention to use a substrate of one of the materials disclosed by Iwase with the device disclosed by Srivastava in view of Krauss and Jang because doing so would amount to combining prior art elements according to known methods to yield predictable results.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853